Filing # 168399389 BERGA DSO ON) 1 PS'TE AKT Filed 09/08/20 Page 1 of S PagelD 173

IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
IN AND FOR CHARLOTTE COUNTY, FLORIDA

CIVIL ACTION
GWENDOLYN GADSDEN,
as parent and guardian of
BRITTANY YOUNG,
Plaintiff,
v. CASENO.: — 20000464CA

WAL-MART STORES EAST, L.P.,

Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL
The Plaintiff, GWENDOLYN GADSDEN, as parent and guardian of BRITTANY
YOUNG, by and through the undersigned attorneys, sues the Defendant, WAL-MART STORES
EAST, L.P., and alleges:

1. This is an action for damages that exceed $30,000.

2. BRITTANY YOUNG is disabled.

3. Plaintiff, GWENDOLYN GADSDEN, is mother of BRITTANY YOUNG and is her legal
guardian. See Letters of Limited Guardianship attached hereto as Exhibit “A”.

4. Therefore, Plaintiff, GWENDOLYN GADSDEN, is the proper Plaintiff to bring this
lawsuit.

5. Defendant, WAL-MART STORES EAST, L.P., is now, and at all times herein mentioned
was, a corporation duly organized and existing under the laws of the State of Delaware and duly
authorized and licensed to do business in the State of Florida.

6. On or about June 8, 2019, Defendant, WAL-MART STORES EAST, L.P., owned,

operated, managed and/or controlled property located at 2150 Tamiami Trail, Port Charlotte,

Page | of 3
Case 2:20-cv-00694-SPC-MRM Document 4 Filed 09/08/20 Page 2 of 3 PagelD 174

Florida, that was open to the general public.

7. At all times material to this cause of action, Plaintiff, BRITTANY YOUNG, was shopping
on the premises and was therefore upon the premises as a business invitee.

8. Atall times material to this cause of action Defendant, WAL-MART STORES EAST, L.P.,
as Owner, operator, and/or manager of said premises, had a duty of reasonable care to maintain the
premises in a reasonably safe condition for the safety of invitees on the premises.

9. On or about June 8, 2019, Plaintiff, BRITTANY YOUNG, slipped and fell on liquid on the
floor near a freezer between aisles 19 and 20, causing Plaintiff to sustain severe personal injuries as
hereinafter described.

10. The liquid on the floor constituted an unreasonably dangerous condition.

11. Upon information and belief the liquid came from the nearby freezer.

12. Defendant, WAL-MART STORES EAST, L.P., its agents, servants and/or employees, acted
negligently by failing to exercise reasonable care by, among other things:

a. Failing to provide a safe place for their invitees;

b. Creating an unreasonably dangerous condition;

c. Carelessly and negligently permitting and allowing a condition to remain on the
premises which involved unreasonable risk of harm to another person;

d. Failing to inspect, discover and correct the aforementioned dangerous condition;

e. Carelessly and negligently failing to take reasonable precautions to guard or protect
Plaintiff against said dangerous or hazardous condition; and,

f. Failing to properly warn Plaintiff of the dangerous condition or to provide proper
protection against same.

13. Defendant, WAL-MART STORES EAST, L.P., knew, or in the exercise of reasonable care

Page 2 of 3
Case 2:20-cv-00694-SPC-MRM Document 4 Filed 09/08/20 Page 3 of 3 PagelD 175

and Defendant was negligent in not eliminating said dangerous condition.

14. As a result, Plaintiff, BRITTANY YOUNG, suffered bodily injury and resulting pain and
suffering, disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense
of hospitalization, loss of earnings, loss of ability to earn money and numerous medical expenses. The
losses are permanent and continuing in nature and the Plaintiff will suffer such losses in the future.

WHEREFORE, Plaintiff, BRITTANY YOUNG, sues the Defendant, WAL-MART STORES
EAST, L.P., for compensatory damages in an amount in excess of $30,000, exclusive of interest and
costs, and demands a trial by jury of all issues triable as of right by a jury.
GOLDSTEIN, BUCKLEY,
CECHMAN, RICE & PURTZ, P.A.
1515 Broadway
PO Box 2366

Ft. Myers, FL 33902-2366
239-334-1146

 

By: AS/ CHRISTOPHER J. SMITH
CHRISTOPHER J. SMITH
Florida Bar No. 0046260

Copies to:
CJS@gbclaw.com
CJSservice@gbclaw.com

 

Page 3 of 3
